Citation Nr: 1822201	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to July 1969.  The Veteran died in October 2004.  The Veteran's surviving spouse is the Appellant herein.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Appellant's claim. 
 
The Appellant requested a Board hearing in her September 2014 substantive appeal, but she later withdrew her hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

The Veteran's death certificate states the immediate cause of death was pulmonary embolus and morbid obesity.  There were no other significant conditions contributing to death listed on the death certificate.

The Veteran's widow contends that the Veteran was diagnosed prior to his death with diabetes mellitus, a condition that she believes the Veteran developed as a result of his service in Vietnam, and that diabetes mellitus was a contributing cause of his death. The Board acknowledges that the Veteran was presumed exposed to herbicides while serving on the USS Everett F. Larson, which operated on the Mekong River in December 1967. 
 
Service treatment records are silent as to any complaint, diagnoses, or treatment of pulmonary embolus, morbid obesity, or diabetes mellitus.  A July 1969 report of examination for separation from service reflects the Veteran had normal lungs, weighed 215 pounds (4 more pounds then when he entered service), and had no medical conditions listed or requiring follow up care.
 
The medical records of Harris Regional Hospital, where the Veteran was hospitalized prior to his death, reflect that he had an admitting diagnosis of acalculous cholecystitis with abdominal pain, nausea, vomiting and dehydration.  He was also noted to have a diagnosis of diabetes. However, it is unclear from the record whether the Veteran's diabetes contributed to his death, or whether his pulmonary embolus was etiologically linked to service.

In light of the above, the Board has determined that medical opinion is needed to determine whether there is a nexus between the Veteran's cause of death and his service, to include whether his diabetes mellitus contributed to his death. 

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file and a copy of this Remand to a qualified VA medical professional, who must offer a well-reasoned opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cause of death is attributable to his military service. 

In providing this opinion, the examiner must specifically address each of the conditions listed in the Veteran's death certificate (pulmonary embolus and morbid obesity) and the condition noted by the Veteran's widow (diabetes mellitus) to determine whether any of these conditions, or pre-cursors for these conditions, was attributable to the Veteran's military service. 

2.  After completing the above, readjudicate the claim. If the decision is adverse to the Appellant, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

